DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 29 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,947,389 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Independent claim 1 (and claims 2-19, 23, and 24 due to their dependency from claim 1) is allowed over the prior art of record for the reasons set forth in paragraph 3 of the Office action mailed 06 May 2022.
	Independent claim 20 (and claims 21 and 22 due to their dependency from claim 20) is directed to a composition comprising a first and second near IR absorbing compounds each having absorption maximums in the wavelength range of 650 to 1000 nm and solubility of 0.1 mass% or less in water at 23 oC wherein the difference between the absorption maximum of the first near IR absorbing compound and that of the second is 1 to 150 nm.  The first and second near IR absorbing compounds are independently represented by Formula (SQ-1) as recited in claim 20.
	Ooi et al. (US 2018/0095203 A1) represent the closest prior art.  Ooi et al. is directed to an optical filter with an absorption layer containing a first near IR absorbing compound with a maximum absorption wavelength of 685 to 715 nm and a second near IR absorbing compound having a maximum absorption wavelength of 705 to 725 nm wherein the difference between maximum absorption wavelengths in 10 to 40 nm (paragraph 0009).  The first and second near IR absorbing compounds may be squarylium-based compounds having the same skeleton as that of Formula (SQ-1) in instant claim 20 but with XA and XB each corresponding to -NHCOR (paragraphs 0068-0073).  However, XA and XB of Formula (SQ-1) in instant claim 20 are required to be selected from a Markush group of substituents that does not include -NHCOR.  Moreover, the reference provides no motivation for one of ordinary skill in the art to replace the -NHCOR group of XA and XB in the squarylium compound of Ooi et al. with a group recited in the Markush group of instant claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787